
	
		II
		112th CONGRESS
		1st Session
		S. 1465
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Reed (for himself,
			 Ms. Ayotte, Mr.
			 Kerry, Mrs. Shaheen,
			 Mr. Whitehouse, Mr. Brown of Massachusetts,
			 Mr. Leahy, and Mr. Blumenthal) introduced the following bill; which
			 was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To authorize a pilot program on enhancements of
		  Department of Defense efforts on mental health in the National Guard and
		  Reserves through community partnerships, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Joining Forces for Military Mental
			 Health Act.
		2.Pilot program on
			 enhancements of Department of Defense efforts on mental health in the National
			 Guard and Reserves through community partnerships
			(a)Pilot program
			 authorized
				(1)In
			 generalThe Secretary of Defense may carry out a pilot program to
			 assess the feasibility and advisability of enhancing the efforts of the
			 Department of Defense in research, treatment, education, and outreach on mental
			 health and substance use disorders and Traumatic Brain Injury (TBI) in members
			 of the National Guard and Reserves, their family members, and their caregivers
			 through community partners described in subsection (c).
				(2)DurationThe
			 duration of the pilot program may not exceed three years.
				(b)GrantsIn
			 carrying out the pilot program, the Secretary may award not more than five
			 grants to community partners described in subsection (c). Any grant so awarded
			 shall be awarded using a competitive and merit-based award process.
			(c)Community
			 partnersA community partner described in this subsection is a
			 private non-profit organization or institution (or multiple organizations and
			 institutions) that—
				(1)engages in each
			 of the research, treatment, education, and outreach activities described in
			 subsection (d); and
				(2)meets such
			 qualifications for treatment as a community partner as the Secretary shall
			 establish for purposes of the pilot program.
				(d)ActivitiesAmounts
			 awarded under a grant under the pilot program shall be utilized by the
			 community partner awarded the grant for one or more of the following:
				(1)To engage in
			 research on the causes, development, and innovative treatment of mental health
			 and substance use disorders and Traumatic Brain Injury in members of the
			 National Guard and Reserves, their family members, and their caregivers.
				(2)To provide
			 treatment to such members and their families for such mental health and
			 substance use disorders and Traumatic Brain Injury.
				(3)To identify and
			 disseminate evidence-based treatments of mental health and substance use
			 disorders and Traumatic Brain Injury described in paragraph (1).
				(4)To provide
			 outreach and education to such members, their families and caregivers, and the
			 public about mental health and substance use disorders and Traumatic Brain
			 Injury described in paragraph (1).
				(e)Requirement for
			 matching funds
				(1)RequirementThe
			 Secretary may award a grant under this section to an organization or
			 institution (or organizations and institutions) only if the awardee agrees to
			 make contributions toward the costs of activities carried out with the grant,
			 from non-Federal sources (whether public or private), an amount equal to not
			 less than $3 for each $1 of funds provided under the grant.
				(2)Nature of
			 non-Federal contributionsContributions from non-Federal sources
			 for purposes of paragraph (1) may be in cash or in-kind, fairly evaluated.
			 Amounts provided by the Federal Government, or services assisted or subsidized
			 to any significant extent by the Federal Government, may not be included in
			 determining the amount of contributions from non-Federal sources for such
			 purposes.
				(f)ApplicationAn
			 organization or institution (or organizations and institutions) seeking a grant
			 under this section shall submit to the Secretary an application therefore in
			 such a form and containing such information as the Secretary considers
			 appropriate, including the following:
				(1)A description how
			 the activities proposed to be carried out with the grant will help improve
			 collaboration and coordination on research initiatives, treatment, and
			 education and outreach on mental health and substance use disorders and
			 Traumatic Brain Injury among the Armed Forces.
				(2)A description of
			 existing efforts by the applicant to put the research described in (c)(1) into
			 practice.
				(3)If the
			 application comes from multiple organizations and institutions, how the
			 activities proposed to be carried out with the grant would improve coordination
			 and collaboration among such organizations and institutions.
				(4)If the applicant
			 proposes to provide services or treatment to members of the Armed Forces or
			 family members using grant amounts, reasonable assurances that such services or
			 treatment will be provided by a qualified provider.
				(5)Plans to comply
			 with subsection (g).
				(g)Exchange of
			 medical and clinical informationA community partner awarded a
			 grant under the pilot program shall agree to any requirements for the sharing
			 of medical or clinical information obtained pursuant to the grant that the
			 Secretary shall establish for purposes of the pilot program. The exchange of
			 medical or clinical information pursuant to this subsection shall comply with
			 applicable privacy and confidentiality laws.
			(h)Dissemination
			 of informationThe Secretary of Defense shall share with the
			 Secretary of Veterans Affairs information on best practices in research,
			 treatment, education, and outreach on mental health and substance use disorders
			 and Traumatic Brain Injury identified by the Secretary of Defense as a result
			 of the pilot program.
			(i)ReportNot
			 later than 180 days before the completion of the pilot program, the Secretary
			 of Defense shall submit to the Secretary of Veterans Affairs, and to Congress,
			 a report on the pilot program. The report shall include the following:
				(1)A description of
			 the pilot program, including the community partners awarded grants under the
			 pilot program, the amount of grants so awarded, and the activities carried out
			 using such grant amounts.
				(2)A description of
			 any research efforts advanced using such grant amounts.
				(3)The number of
			 members of the National Guard and Reserves provided treatment or services by
			 community partners using such grant amounts, and a summary of the types of
			 treatment and services so provided.
				(4)A description of
			 the education and outreach activities undertaken using such grant
			 amounts.
				(5)A description of
			 efforts to exchange clinical information under subsection (g).
				(6)A description and
			 assessment of the effectiveness and achievements of the pilot program with
			 respect to research, treatment, education, and outreach on mental health and
			 substance use disorders and Traumatic Brain Injury.
				(7)Such
			 recommendations as the Secretary of Defense considers appropriate in light of
			 the pilot program on the utilization of organizations and institutions such as
			 community partners under the pilot program in efforts of the Department
			 described in subsection (a).
				(8)A description of
			 the metrics used by the Secretary in making recommendations under paragraph
			 (7).
				(j)Available
			 fundsFunds for the pilot program shall be derived from amounts
			 authorized to be appropriated for the Department of Defense for Defense Health
			 Program and otherwise available for obligation and expenditure.
			(k)DefinitionsIn
			 this section, the terms family member and caregiver,
			 in the case of a member of the National Guard or Reserves, have the meaning
			 given such terms in section 1720G(d) of title 38, United States Code, with
			 respect to a veteran.
			
